Opinion by
Beaver, J.,
Our rule XIII, requires that “ In all cases the counsel for appellant shall specify in writixig the particular errors which he assigns, and file the same with the prothonotary' ,of this court, on or before the first day of the week to which the case is assigned for argument, and, on failure so to do, the court may quash the appeal or affirm the judgment.”
We have many times pointed out the reason and necessity for the observance of this rule. The records of this court consist, after the return to the court below of the record of the case from which the appeal was taken, of the assignments of error and the opinion of court. Without the former, the latter has little significance, being based entirely upon the errors assigned and not in every case reciting them. It is, therefore, necessary to the integrity and a correct understanding of our records, that this rule should be strictly enforced. The fail*421uve to comply with it is invoked by the appellee as ground- for quashing the appeal.' Under the circumstances, we are disposed to allow the motion.
' It may not be improper to say that, in case this motion, in the discretion of the court, were not allowed, we are all of the opinion that the judgment of the' court below should be affirmed.
Appeal quashed.